    Case 21-20687         Doc 33-1       Filed 07/20/21       Entered 07/20/21 14:48:28        Page 1 of 1

                                                Notice Recipients
District/Off: 0205−2                   User: lwatson                 Date Created: 7/20/2021
Case: 21−20687                         Form ID: 112                  Total: 3


Recipients of Notice of Electronic Filing:
ust         U. S. Trustee        USTPRegion02.NH.ECF@USDOJ.GOV
aty         Holley L. Claiborn         holley.l.claiborn@usdoj.gov
aty         Patrick M. Birney         pbirney@rc.com
                                                                                                   TOTAL: 3
